id office uilc cca_2009081116305537 -------------- number release date from ------------------- sent tuesday date pm to ------------------- cc ------------ subject re schedule_k-1 information_return for partner which is a corporation dividend received deduction drd reporting on tefra and corporate partner's k-1 --------- sec_703 requires that the items listed under sec_702 be separately_stated sec_702 requires the separate computation of dividends with respect to which sec_243 and b appl y sec_1_703-1 also requires the partnership to separately state those items that may affect different partners differently so the partnership is required by statute to separately state the portion of dividends on line 6b of the schedule_k-1 that came from corporations that are members of the same affiliated_group or that came from foreign_corporations if that separate statement will affect the dividends received deduction of a corporate_partner if the partnership did not do that we may need to open a tefra proceeding in order to determine the allocation of line 6b between foreign_corporation dividends and domestic_corporation dividends and the division of domestic corporate dividends between affiliated and non-affiliated corporations unless the partner is willing to sign a partial closing_agreement as to this allocation
